Title: To Thomas Jefferson from Joseph Carrington Cabell, 16 April 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Bremo.
April 16. 1824.
Your favor of the 9th inst was delivered to me by my servant on the 11th I deferred writing till now because I thought my answer would not reach you as soon by the mail from Warminster, as by that from Columbia, which place I shall pass in a few hours from this time on my journey to the lower country. I was very much pleased at the  limitation of the foreign professors to a moiety of the whole number. I thought I could see advantages in this limitation which I attempted to explain to the Board of Visitors. I need not repeat what I said upon this subject. The Professor of Anatomy is not, like the Professor of Law & Politcks, & the Professor of Ethicks, connected with a science, calculated to give a tone & direction to the public mind on the most important subjects that can occupy the human understanding. It is of the class of Professorships which may be prudently filled by foreigners. For this reason; & because the difference between five & six is but one; & above all, because you are an infinitely better judge of the subject than I am, & it is my greatest happiness to give you pleasure upon any & upon all occasions; you may consider me as yielding my assent to your proposition to instruct the Agent to engage the Anatomical Professor in Europe.—I am hurrying on to rejoin my family, & write in great haste.I am, dear Sir, ever faithfully yoursJoseph C. CabellI concur with Mr Cabell in the aboveJohn H. Cocke